THIS REVOLVING PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAS BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF.  NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.
______________________________________________________________________________




$500,000.00 As of February 14, 2011
 Henderson, Nevada




REVOLVING PROMISSORY NOTE


In consideration of such advances (hereinafter “Advance” or “Advances”) as NYX
CAPITAL ADVISORS, INC. or its assigns (collectively, “Holder”), from time to
time may make hereon to or for the benefit of DIGIPATH INC., a Nevada
corporation (the “Company”), at the Company’s offices or at such other place as
the parties may mutually agree, pursuant to the Revolving Credit Commitment, as
defined below, up to the maximum aggregate principal amount of Five Hundred
Thousand Dollars ($500,000.00) (the “Maximum Aggregate Amount”), the Company
hereby promises to pay to Holder the principal amount of all Advances, together
with accrued interest thereon from the date of such Advances, all subject to the
terms and conditions set forth below.


1. Revolving Credit Commitment.
 
1.1 Advances.  The Holder agrees to make Advances to the Company from time to
time during the Revolving Credit Commitment Period, as defined below, in an
aggregate principal amount at any one time outstanding which does not exceed the
Maximum Aggregate Amount (the “Revolving Credit Commitment”).  During the
Revolving Credit Commitment Period, the Company may use the Revolving Credit
Commitment by borrowing, prepaying any Advances in whole or in part, and
re-borrowing, all in accordance with the terms and conditions hereof.
 
1.2           Interest.  Interest shall accrue from the date of any Advances on
any principal amount withdrawn, and on accrued and unpaid interest thereon, at
the rate of eight percent (8%) per annum, compounded annually.
 
2. Revolving Credit Commitment Period.  The revolving credit commitment period
(the “Revolving Credit Commitment Period”) shall commence as of the date hereof
and shall expire on September 30, 2012 (the “Expiration Date”).
 
3. Procedure for Revolving Credit Advances.
 
3.1 The Company may request Advances under the Revolving Credit Commitment
during the Revolving Credit Commitment Period on any day of the week, Monday
through Friday, 9 a.m. through 5 p.m., Pacific Time, (hereinafter referred to as
any “Business Day” or “Business Days”), provided that the Company shall give the
Holder irrevocable notice (which notice must be received by the Holder prior to
12:00 Noon, Pacific Time) one (1) Business Day prior to the requested Advance
date, specifying (i) the amount of the Advance, and (ii) the requested Advance
date.  Each Advance under the Revolving Credit Commitment shall be in an amount
equal to $25,000 or a whole multiple of $25,000 in excess thereof.  Upon receipt
of any such notice from the Company, the Holder will make the amount of the
Advance available prior to 12:00 Noon, Pacific Time, on the Advance date
requested by the Company in funds immediately available to the Company.
 
3.2 The Holder shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Company to the Holder resulting from
each Advance from time to time, including the amounts of principal and interest
payable and paid to the Holder from time to time under this Note.  The parties
acknowledge and agree that as of the date hereof, an aggregate principal amount
of $200,000 in Advances is outstanding.
 
4. Repayment Procedure.
 
4.1 General.  Repayment on any Advances shall be made in lawful tender of the
United States.  Any payments on this Note made during the Revolving Credit
Commitment Period, as defined below, shall be credited first to any interest due
and the remainder to principal.
 
4.2 Repayment of Principal and Interest.  All outstanding and unpaid principal,
and all outstanding and accrued unpaid interest, shall become due and payable on
and as of the Expiration Date.
 
4.3           Optional Prepayment.  The Company may, at any time and from time
to time and without penalty, prepay all or any portion of the accrued and unpaid
interest on this Note and any outstanding principle amount of this Note.
 
5. Transfers.
 
5.1 Holder acknowledges that this Note has not been registered under the
Securities Act of 1933, and agrees not to sell, pledge, distribute, offer for
sale, transfer or otherwise dispose of this Note in the absence of (i) an
effective registration statement under the Securities Act as to this Note and
registration or qualification of this Note under any applicable Blue Sky or
state securities laws then in effect, or (ii) an opinion of counsel,
satisfactory to the Company, that such registration and qualification are not
required.
 
5.2 Subject to the provisions of Section 5.1 hereof, this Note and all rights
hereunder are transferable, in whole or in part, upon surrender of the Note with
a properly executed assignment, in the form prescribed by the Company, at the
principal office of the Company; provided, however, that this Note may not be
transferred in whole or in part without the prior written consent of the
Company.
 
5.3 Until any transfer of this Note is made in the Note register, the Company
may treat the registered Holder of this Note as the absolute owner hereof for
all purposes; provided, however, that if and when this Note is properly assigned
in blank, the Company may (but shall not be required to) treat the bearer hereof
as the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
5.4 The Company will maintain a register containing the name and address of the
registered Holder of this Note.  Any registered Holder may change such
registered Holder’s address as shown on the Note register by written notice to
the Company requesting such change.
 
5.5 In the discretion of the Company, the Company may condition any transfer of
all or any portion of this Note (other than a disposition satisfying the
conditions set forth in clause (i) of Section 5.1 above) upon the transferee’s
delivery to the Company of a written agreement, in form and substance
satisfactory to the Company, whereby the transferee agrees to be bound by the
transfer restrictions set forth in this Section 5.


6. Events of Default.
 
6.1 Events of Default.  The occurrence of any or all of the following events
shall constitute an event of default (each, an “Event of Default”) by the
Company under this Note:
 
(i)           Default by the Company in any payment on this Note after any such
payment becomes due and payable; or


(ii)           Breach by the Company of any material provisions of any agreement
between the Company and the Holder; or


(iii)           The Company shall file a voluntary petition in bank­ruptcy or
any petition or answer seeking for itself any reorganization, readjustment,
arrangement, composition or similar relief; or shall commence a voluntary case
under the federal bankruptcy laws; or shall admit in writing its insolvency or
its inability to pay its debts as they become due; or shall make an assignment
for the benefit of creditors; or shall apply for, consent to, or acquiesce in
the appointment of, or the taking of possession by, a trustee, receiver,
custodian or similar official or agent of the Company or of substantially all of
its property and shall not be discharged within ninety (90) days; or a petition
seeking reorganization, readjustment, arrangement, composition or other similar
relief as to the Company under the federal bankruptcy laws or any similar law
for the relief of debtors shall be brought against the Company and shall be
consented to by it or shall remain undismissed for ninety (90) days.


6.2 Consequence of Default.  Upon the occurrence of any Event of Default, the
Holder shall be held in a first credit position on the entire amount due on this
Note, and, this Note shall immediately become due and payable upon written
notice from the Holder, and, from the time of the Company’s receipt of such
written notice until this Note shall be paid in full, the unpaid outstanding
principal balance of this Note shall bear interest at the rate of ten percent
(10%) per annum or the legal rate of interest, whichever is lower, (calculated
on the basis of a three hundred sixty-five (365) day year for the actual number
of days elapsed) (the “Default Rate”).  Moreover, after the occurrence of any
such Event of Default, the Holder may proceed to protect and enforce its rights,
at law, in equity or otherwise, against the Company.
 
6.3 Payment of Costs and Expenses.  In the event that this Note is placed in the
hands of any attorney for collection, or any suit or proceeding is brought for
the recovery or protection of the indebtedness hereunder, then and in any such
events, the Company shall pay on demand all reasonable costs and expenses of
such suit or proceedings incurred by the Holder, including a reasonable
attorneys' fee.
 
7. Miscellaneous.
 
7.1 Delay.  No extension of time for payment of any amount owing hereunder shall
affect the liability of the Company for payment of the indebtedness evidenced
hereby.  No delay by the Holder or any holder hereof in exercising any power or
right hereunder shall operate as a waiver of any power or right hereunder.
 
7.2 Waiver and Amendment.  No waiver or modification of the terms of this Note
shall be valid without the written consent of the Holder.
 
7.3 Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of California as applied to contracts entered into
between California residents wholly to be performed in California, without
regard to conflict of law principles of such State.
 
7.4 Severability.  In case any provision contained herein (or part thereof)
shall for any reason be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or other unenforceability shall not affect
any other provision (or the remaining part of the affected provision) hereof,
but this Note shall be construed as if such invalid, illegal, or unenforceable
provision (or part thereof) had never been contained herein, but only to the
extent that such provision is invalid, illegal, or unenforceable.
 
7.5 Notice.  All notices and other communica­tions among the parties shall be in
writing and shall be deemed to have been duly given when (i) delivered in
person, or (ii) five (5) days after posting in the U.S. mail as registered mail
or certified mail, return receipt re­quest­ed, or (iii) delivered by telecopier
and promptly confirmed by delivery in person or post as aforesaid in each case,
with postage prepaid, addressed as follows:
 
If to the Company, to:


DigiPath Inc.
2360 CORPORATE CIR STE 400
HENDERSON, NV 89074

 
 
If to the Holder, to:


NYX Capital Advisors, Inc.
Attention: CFO


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered by its authorized officer as of the date first above written.




DIGIPATH INC., a Nevada corporation




By:         /s/ ERIC
STOPPENHAGEN                                                                
Name:              Eric Stoppenhagen
Title:              President






ACKNOWLEDGED:




NYX CAPITAL ADVISORS, INC.




By:         /s/ Eric
Stoppenhagen                                                                           
Name:              Eric Stoppenhagen
Title:              President


